Title: From Thomas Jefferson Randolph to Bank of the United States, 15 January 1823
From: Randolph, Thomas Jefferson
To: Bank of the United States


Gentlemen
Richmond
Jany 15 1823
We are about to make arrangements for the discharge of the debt of W. C. Nicholas, decd to your Bank for $20,000 accrued by Th Jefferson and Th. J. Randolph. in the following manner. viz. and amt exceeding one fourth of the principal to be paid in a few days, a sum not less than two fourth more to be paid in December 1823. The remaining fourth to be discharged in december 1824.  The interest which is now due it may be desirable to have put upon the footing of a negotiable note—we ask your approbation & assent of the time & sums proposed to be paid respectfullyTh: J. Randolph for himself and for Th: Jefferson 